Citation Nr: 1204661	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  11-06 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).  

In a September 2011 statement, the Veteran indicated that he wanted a temporary total evaluation for his service-connected right ear surgery conducted in 2010.  See the September 2011 personal statement.  However, this matter has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to a temporary total evaluation based on surgery for his service-connected right ear hearing loss is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for entitlement to a compensable rating for the Veteran's service-connected right ear hearing loss.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
The Veteran contends that a compensable rating is warranted for his service-connected right ear hearing loss.  At the September 2011 Board hearing, the Veteran testified that surgery was performed on his service-connected right ear in 2010.  He explained that his local VA facility referred him to a physician at the University of Arkansas for Medical Sciences (UAMS) for a consultation.  Surgery was performed at the UAMS in 2010, and since that time, his volume in the right ear has improved but understanding "tone voice" has worsened.  See the Board hearing transcript, p.3.  

Upon review of the record, the Board notes that surgery was performed on the right ear in March 2002.  Specifically, the Veteran underwent a stapedotomy with FCH wire prosthesis in March 2002, with no complications resulting thereafter.  The March 2002 private treatment records reveal that the surgery was performed by J.D. M.D., at UAMS.  The Veteran also reported having surgery on his right ear at UAMS approximately six to eight years ago at the March 2010 VA examination.  See the March 2010 VA examination report.  

Although it is unclear whether the Veteran had a second ear surgery performed in 2010 at the UAMS, or he is in fact referring to the previous surgery conducted in 2002, the Board has notice of additional private treatment records from UAMS.  
Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions: 

1.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records from the University of Arkansas for Medical Sciences in Little Rock, Arkansas.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  All responses received, should be documented in the claims file.  

2.  Obtain all outstanding VA treatment records from the Central Arkansas Veterans Healthcare System in North Little Rock, Arkansas, regarding the Veteran's service-connected right ear hearing loss.  All responses received should be documented in the claims file.  

3.  After completion of #1 and #2, and if the medical records document a right ear surgery performed in 2010, schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected right ear hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including pure tone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  The examiner should document and describe the functional effects caused by the disability.

4.  Thereafter, the issue on appeal should be readjudicated, with consideration of  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (the rating assigned for a service-connected disability involves consideration of the functional effects caused by the disability, which in turn involves the application of 38 C.F.R. § 3.321(b) and consideration of an extra-schedular rating).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


